Citation Nr: 0211953	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for nose bleeds.  




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from February 1989 to 
March 1993.  

This appeal arises from a November 1999 rating action entered 
by the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA).  The veteran perfected 
his appeal in January 2000, and in due course, the matter was 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, DC.  The Board remanded the case to the RO in 
March 2001, after which the case was returned to the Board.  
In May 2002, the Board undertook additional development of 
the case on its own.  That development was completed in June 
2002, and the case is now ready for final review.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The record reflects the veteran had isolated high blood 
pressure levels in service, within one year after his 
separation from service, and that he has a current diagnosis 
of hypertension. 

3.  A VA physician has opined that it is as likely as not 
that this veteran's hypertension is related to his active 
service. 

4.  The present record raises a reasonable doubt as to 
whether the veteran's hypertension was incurred in service. 

5.  The veteran's service medical records do not reflect 
complaints or treatment for nose bleeds, but post service 
records confirm such complaints.  

6.  A VA physician opined in September 2001, that the 
veteran's nose bleeds are secondary to hypertension.  

CONCLUSIONS OF LAW

1.  Granting the benefit of the doubt to the veteran, the 
Board concludes that hypertension was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126, 7105 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001). .  

2.  Nose bleeds are proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (West 1991 & Supp. 
2001). .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law, and it essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (August 29, 2001) 
to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  In its January 2001 Remand, the 
Board informed the veteran of the passage of this law, and, 
by the statement of the case and supplemental statement of 
the case provided to the veteran by the RO, he was notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate 
these claims, and the evidence which has been considered in 
connection with his appeal.  Moreover, it appears that the RO 
has obtained the veteran's service medical records, and the 
records the veteran has identified as relevant to his claims.  
Likewise, the veteran has been examined on a number of 
occasions in connection with his appeal.  Under these 
circumstances, it may be concluded that the notice 
obligations of VA and its duty to assist have been satisfied 
in this case, and that the Board may proceed to address the 
merits of the veteran's claims.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for cardio-vascular renal 
disease, including hypertension, may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § § 3.307, 
3.309.  Further, disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  For VA 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 Note 1.  

A review of the veteran's service medical record discloses 
that there are none on which the veteran complained of 
hypertension, or any which show that those treating the 
veteran considered him to have hypertension.  There is one 
record, however, dated in June 1990 that showed that the 
veteran's blood pressure at that time was 100/90.  Further, 
although the service records do not reflect any additional 
elevated blood pressure levels, within one year of the 
veteran's discharge from service, his blood pressure level 
was measured as 154/96 when he was examined in connection 
with his employment.  The year after that, employment records 
show the veteran's blood pressure was measured as 170/110, 
and he was complaining of nose bleeds.  The following year, 
when the veteran was examined in connection with his military 
reserve service, it was recorded that the veteran had 
isolated high blood pressure readings in the past, as well as 
occasional nose bleeds.  His blood pressure at that time 
(November 1995) was 138/90.  After 1995, there are few 
relevant records until 1999, when the veteran submitted his 
current claim.  When examined for VA purposes in connection 
with this claim in April 1999, he was specifically diagnosed 
to have hypertension, with blood pressure levels measured at 
140/96.  

In September 2001, an opinion was sought from a VA physician 
regarding whether the veteran's current hypertension was 
related to his military service.  In that opinion, the 
physician commented that it was "not likely" that the 
veteran's hypertension was related to service.  After 
receiving this opinion, the RO continued to deny the claim 
and subsequently forwarded the appeal to the Board in 
Washington, DC.  In reviewing the record, the Board observed 
that the physician who provided the 2001 opinion, did not 
accurately set out the veteran's blood pressure level 
history.  Accordingly, the file was returned to this 
physician in order to ensure his opinion was based on an 
accurate understanding of the veteran's medical history.  In 
July 2002, the Board received the follow-up report provided 
by this physician.  In it, this physician set out the 
veteran's medical history as it related to recorded blood 
pressure levels, noting the occasions when the veteran's 
blood pressure was elevated.  After considering this, the 
physician wrote that "although the [veteran] did not have 
hypertension in the service," since hypertension first 
manifests as intermittent low level elevations in blood 
pressure, "it is as likely as not that this veteran's 
hypertension is related to his active service."  

Clearly, the foregoing medical opinion linking the veteran's 
hypertension to his military service, is not a particularly 
strong one.  To arrive at a favorable decision with respect 
to an award VA benefits, however, only requires that the 
evidence on the particular issue be in relative equipoise as 
to raise a reasonable doubt.  Applicable legal criteria then 
require that doubt be resolved in favor of the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Here, while the record 
does not show an actual diagnosis of hypertension until many 
years after service, and only isolated occasions in service 
and shortly after service where there were elevated blood 
pressure recordings, the opinion by the VA physician that it 
was as likely as not that the veteran's hypertension was 
related to service, in the Board's view, places the evidence 
of record in a position of equipoise and raises an issue of a 
reasonable doubt, the benefit of which should be resolved in 
the veteran's favor.  Granting the veteran the benefit of the 
doubt, the evidence of record is understood to reflect that 
the veteran's hypertension was incurred in service.  
Accordingly, service connection for hypertension is warranted 
under the reasonable doubt doctrine.

Regarding the issue of nose bleeds, the Board notes that no 
complaints in this regard are recorded in the veteran's 
active duty service medical records.  The first such 
complaints are reflected in employment records dated in 
August 1994.  They are again noted in the report of an 
examination conducted in connection with the veteran's 
military reserve service in 1995.  In a September 2001 report 
of examination conducted for VA purposes, however, the 
examining physician wrote that the veteran's recurrent nose 
bleeds are a secondary complication of his hypertension.  
With hypertension now service connected by this decision, and 
since this 2001 opinion links the veteran's nose bleeds to 
hypertension, a basis upon which to grant service connection 
for nose bleeds as proximately due to a service connected 
disability has been presented.  Accordingly, service 
connection for nose bleeds is also granted.  





ORDER

Service connection for hypertension is granted.

Service connection for nose bleeds is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

